IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-71,570-03




IN RE VICTOR ALEXANDER ICENOGLE, Relator




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 2004-CR-5796 IN THE 290th DISTRICT COURT
FROM BEXAR COUNTY




            Per curiam.

O R D E R


            Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed an application for a writ of habeas corpus
in the 290th District Court of Bexar County, that more than 35 days have elapsed, and that the
application has not yet been forwarded to this Court.  In 2008, Applicant filed an application in this
cause number as well as a companion cause, 2004-CR-5795, and only the application on the
companion cause was forwarded to this Court.
            Relator has sent file-stamped copies of his writ application, the State’s response to that
application, and the trial court’s findings of fact order.  The Bexar County District Clerk’s office has
told this Court that it does not have a copy of Relator’s 11.07 application or any other papers in this
cause, so the file cannot be reconstructed.  Relator should re-file the habeas application in this cause
so that it may be properly processed and transmitted to this Court. 

            The motion for leave to file this application for writ of mandamus is denied.



Filed: November 27, 2013
Do not publish